DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	With respect to claim 11, line 7, the recitation “the chamber” lacks positive antecedent basis in the claim. 

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claim 11 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a wedge formed in the body adjacent to the channel and at an angle with respect to the length of the body; at least one jaw disposed within the body and in movable contact with the wedge.  Claims 12-14 are allowed by virtue of their dependence from claim 11.  

Claims 14-20 are allowed over the prior art of record.
Claim 14 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a trim mechanism including a jaw engageable with a trim portion of the elongate member inhibiting movement of the trim portion relative to the jaw in a first direction to maintain an operative length of the vertical portion of the elongate member, the trim mechanism operable to adjust the operative length of the vertical portion of the elongate member in response to the trim portion moving relative to the jaw in a second direction.  Claims 15-30 are allowed by virtue of their dependence from claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadeck et al, Stephenson et al, Mauldin and Pipan disclose a rope brake and lowering device.  Hoffend, Jr. et al disclose a compact hoist system. Romo discloses a tension holder for load lifter. Stone et al and Vassioukevitch discloses a fail-safe device for raising/lowering articles.  Glaser discloses an elevator car brake with shoes activated by springs.  McIntyre disclose an elevator rail grab safety device. Arnold disclose a rope gripping device. Medawar discloseas a safety dervice for lifting appliances. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/